DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Procedural Summary
2.    This is responsive to the claims filed 2/12/21.
3.    Claims 1 - 19 are pending.
4.    The drawings filed on 2/12/21 has been noted.

Claim Rejections - 35 USC § 101
5.		35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
6.	Claims 1 – 19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 
7.	Step 1: 
Claims 1 - 10 are directed to a machine, which is one of the statutory categories of invention.
Claims 11 - 19 are directed to a process, which is one of the statutory categories of invention.
8.	Step 2A: 
9.	However, under Step 2A, prong one, the claims when analyzed as a whole, are held to be non-statutory because they are considered to be drawn to an abstract idea.  
10.	Claim 1 is exemplary: 
 	“ 1. A gaming machine configured to generate game information for presenting a wagering game to a player comprising: a monetary funds accepting mechanism for accepting monetary funds in creating a player credit balance; at least one display device; at least one player input device; a memory device; a controller; and machine-readable code stored in said memory device and executable by said controller and configured to cause said controller to accept from said player, by said at least one player input device, an ante wager from said credit balance and, optionally, at least one side wager from said credit balance; machine-readable code stored in said memory device and executable by said controller and configured to cause said controller to generate a set of player cards comprising seven cards and a set of dealer cards comprising seven cards and to cause said controller to cause said at least one display device to display said set of player cards to said player; machine-readable code stored in said memory device and executable by said controller and configured to cause said controller to receive an election from said at least one player to place a play wager; CDGLLC.0001P/RSW-4574NPr1machine-readable code stored in said memory device and executable by said controller and configured to cause said controller to determine whether said set of dealer cards define a qualifying hand; machine-readable code stored in said memory device and executable by said controller and configured to cause said controller to award a first award to said player when said player placed said play wager and said set of dealer cards do not define a qualifying hand, and increase said credit balance based upon said first award; machine-readable code stored in said memory device and executable by said controller and configured to cause said controller to, when said player placed said play wager and said set of dealer cards define a qualifying hand, determine an outcome of said player's ante and play wager based solely upon a highest Straight formed from cards in said set of player cards and a highest Straight formed from cards in said set of dealer cards, wherein said controller is configured to award a second award to said player when said highest Straight formed from said cards in said set of player cards has a higher rank than said highest Straight formed from said cards in said set of dealer cards, and increase said credit balance based upon said second award; and machine-readable code stored in said memory device and executable by said controller and configured to cause said controller to determine an outcome of each side wager placed by said player with reference to at least said set of player cards and award a side bet award for each winning side wager”.

11.	The underlined portion of claim 1 represent the abstract idea. Independent claim 11 include substantially the same abstract idea as claim 1. The limitations of dependent claims 2 – 10 and 12 - 19 merely further define the abstract idea and are not significantly more than the abstract idea.
12.	The claimed abstract idea is similar to abstract ideas identified by the courts:
fundamental economic principles or practices (including hedging, insurance, mitigating risk)
commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations)
At least a certain method of organizing human activities (e.g. managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)).  
13.	Under Step 2A, prong two, the judicial exception, as outlined above, is not integrated into a practical application. 
In particular, the claim recites additional elements, such as a gaming machine configured to generate game information for presenting a wagering game to a player comprising: a monetary funds accepting mechanism for accepting monetary funds in creating a player credit balance; at least one display device; at least one player input device; a memory device; a controller; and machine-readable code stored in said memory device.
As a gaming machine configured to generate game information for presenting a wagering game to a player comprising: a monetary funds accepting mechanism for accepting monetary funds in creating a player credit balance; at least one display device; at least one player input device; a memory device; a controller; and machine-readable code stored in said memory device in these steps is recited at a high-level of generality, such that it amounts no more than mere instructions to apply the exception using generic computer components. 
The display steps (and the information being displayed to a human reader) merely constitute insignificant extra-solution activity to the abstract idea because they amount to necessary data gathering and outputting.
Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not improve the functioning of a computer and are generally linking the use of the judicial exception to a particular technological environment or field of use. The claims are directed to an abstract idea.
14.	Step 2B: 
15.    Under Step 2B, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because they amount to generic and conventional implementation of an abstract concept.
16.    For example, Under Step 2B, the claimed invention recites additional elements to implement the abstract idea electronically with a gaming machine configured to generate game information for presenting a wagering game to a player comprising: a monetary funds accepting mechanism for accepting monetary funds in creating a player credit balance; at least one display device; at least one player input device; a memory device; a controller; and machine-readable code stored in said memory device. 
All of these elements viewed individually and as a whole, are indistinguishable from conventional computing elements known in the art. Therefore, they fail to supply additional elements that yield significantly more than the underlying abstract idea.
17.    Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea).
18.     Following the guidance in the Berkheimer memo, Applicant is directed to
Walker (US 20040082384, paragraph 58), showing the conventionality of these additional elements.
19.	Under Step 2B, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because they amount to generic and conventional implementation of an abstract concept. 
20.	Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional implementation.
21.	Moreover, the claims do not recite improvements to another technology or technical field. Nor, do the claims improve the functioning of the underlying computer itself -- they merely recite generic computing elements. Furthermore, they do not effect a transformation of a particular article to a different state or thing: the underlying computing elements remain the same. 
22.	For these reasons, the claims are not patent-eligible under 35 USC §101.

Conclusion
23.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hemberger (US 20170193755) and Snow (US 20140370967).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEI LEE whose telephone number is (571)270-3760. The examiner can normally be reached M-S 10 am - 2 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER S VASAT can be reached on (571) 270-7625. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/W.L/Examiner, Art Unit 3715                                                                                                                                                                                                        
/PETER S VASAT/Supervisory Patent Examiner, Art Unit 3715